Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19         PageID.1   Page 1 of 15




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          DETROIT DIVISION


AYAD Y. HERMEZ,
                                                  CIVIL COMPLAINT
             Plaintiff,

v.                                             CASE NO. 2:19-cv-10924

THE CORNELL GROUP, PLLC d/b/a
AMERICA DIRECT, LLC d/b/a                     DEMAND FOR JURY TRIAL
LEGAL ACTION TEAM d/b/a LAT
SERVICES,

             Defendant.


                                   COMPLAINT

        NOW comes AYAD Y. HERMEZ (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of THE

CORNELL GROUP, PLLC d/b/a LEGAL ACTION TEAM d/b/a AMERICA

DIRECT, LLC d/b/a LAT SERVICES. (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Michigan

Occupational Code (“MOC”) under M.C.L. §339.901 et seq. for Defendant’s

unlawful conduct

                             JURISDICTION AND VENUE
                                          1
    Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19       PageID.2   Page 2 of 15



      2. This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, as well as 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Eastern District of Michigan and a substantial portion of

the events or omissions giving rise to the claims occurred within the Eastern District

of Michigan.

                                                    PARTIES

      4. Plaintiff is a 59 year-old natural person residing in Shelby Township,

Michigan, which lies within the Eastern District of Michigan.

      5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

      6. Defendant is a law firm holding itself out as “A Domestic and International

Asset Protection & Wealth Preservation Firm.”1 Through its various operating arms,

specifically LAT-Services, Defendant regularly collects or attempts to collect

defaulted obligations purportedly owed by consumers throughout the country,

including the state of Michigan. Defendant is a New York professional limited

liability company with its principal place of business located at 60 E. 42nd Street,

New York, New York.


1
    http://thecornellgroupny.com/AssetProtection.aspx

                                                        2
 Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19         PageID.3   Page 3 of 15



   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives

and insurers at all times relevant to the instant action.

                      FACTS SUPPORTING CAUSES OF ACTION

   9. The instant action arises out of Defendant’s attempts to collect upon a non-

existent consumer debt (“subject debt”) purportedly owed by Plaintiff.

   10. On March 5, 2019, Plaintiff received a voicemail message from the phone

number (713) 588-2295.

   11. The message advised that Plaintiff had committed and was being charged for

fraud in connection with a debt.

   12. The voicemail message threatened Plaintiff with being arrested in the event

he did not make payment in connection with the debt.

   13. Upon listening to the voicemail, Plaintiff returned the call.

   14. Upon returning the call, Plaintiff was transferred to an individual identifying

herself as “Sharron Harris” and who stated she worked for a company purportedly

referred to as “CMS.”

   15. Upon information and belief, Ms. Harris fabricated the name CMS as a means

to obfuscate the true identify of her employer.




                                            3
 Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19          PageID.4    Page 4 of 15



   16. Ms. Harris stated that a fraud complaint was being filed against Plaintiff and

that Plaintiff would be arrested within 24 hours.

   17. Ms. Harris stated that Plaintiff has two options – either get arrested, or

surrender himself to authorities.

   18. Ms. Harris further explained that the purported fraud claim was in relation to

a bounced check Plaintiff had written in connection with a “Loan Now” account

Plaintiff purportedly incurred in 2010.

   19. Plaintiff explained that he had not taken out a loan with loan now, that he did

not owe any debts, and that any debts he may have owed had previously been taken

care of.

   20. In response, Ms. Harris continued repeating that she was an investigator, that

this was a criminal matter, and that Plaintiff would be arrested or needed to turn

himself in within 24 hours.

   21. Feeling nervous and concerned about the nature of Ms. Harris’s threats,

Plaintiff advised that if he did actually owe anything, he would like to try and work

it out, although he believes he does not owe any debts, let alone any debts in

connection with a Loan Now account.

   22. Ms. Harris then told Plaintiff that he owed $840.00, and that Plaintiff had until

1:00 pm to make a payment or she would move forward with a complaint against




                                           4
 Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19           PageID.5    Page 5 of 15



Plaintiff for fraud and that Plaintiff should expect to be arrested within the next 24

hours.

   23. Ms. Harris then transferred Plaintiff to a different department where Plaintiff

spoke with an unnamed individual.

   24. This unknown individual advised that he would send Plaintiff a form via e-

mail that Plaintiff needed to fill out, sign, and return along with a copy of his driver’s

license and a copy of his credit card.

   25. Concerned by the nature of these conversations, Plaintiff reached out to law

enforcement officials to ascertain whether he was being actively sought in a criminal

matter.

   26. The police stated Plaintiff was not the subject of a criminal investigation, and

that Plaintiff was likely the target of a debt collection scam.

   27. Around 1:30 p.m. ET on March 5, 2019, Plaintiff received a follow up call

from Ms. Harris. Ms. Harris called from the number (713) 973-8776.

   28. Ms. Harris inquired as to whether Plaintiff had yet made payment, to which

Plaintiff responded by stating he had not yet received the e-mail containing

information on how to make payment.

   29. Plaintiff then checked his e-mail, and noticed an e-mail that was sent to him

attempting to collect on the $840 purportedly owed to Loan Now. See Exhibit A.

   30. The e-mail correspondence Plaintiff received was sent by Defendant. Id.


                                            5
 Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19          PageID.6    Page 6 of 15



   31. The e-mail correspondence further directs that payments made in connection

with the subject debt would be taken out of Plaintiff’s account by Defendant. Id.

   32. Plaintiff then reiterated to Ms. Harris that he does not owe this debt.

   33. Ms. Harris then wished Plaintiff luck and disconnected the call.

   34. The next day, on March 6, 2019, Plaintiff received another call relating to the

subject debt from the phone number (281) 786-4456.

   35. This person identified themselves as “Jessica Drew,” further representing that

they were a compliance official working for Defendant calling to collect payment

on the purported Loan Now debt.

   36. Plaintiff explained to Ms. Drew the threatening and harassing nature of his

dealings with Ms. Harris the day before, further reiterating his belief that he does not

owe the debt.

   37. Ms. Drew advised that Defendant was merely the party managing the payment

of the subject debt, and was not itself a debt collector.

   38. Ms. Drew further stated that Ms. Harris’ behavior was “odd,” that she would

notate Plaintiff’s account as a cease and desist, and that she would try and pull the

recordings from the previous conversation to see what happened.

   39. After speaking to Ms. Drew, Plaintiff reached out to Loan Now to inquire

about any past due obligations he may owe to them.




                                           6
 Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19         PageID.7    Page 7 of 15



   40. Loan Now responded to Plaintiff’s inquiry, advising that: Plaintiff did not owe

them anything, that they get frequent requests for similar information, and that

Plaintiff was likely the subject of a scam.

   41. Based on the above stated facts, and further upon information and belief,

Defendant was the perpetrator behind the entirety of the scam designed to defraud

Plaintiff into making payments in connection with a debt he does not owe.

   42. Frustrated, concerned, and upset by Defendant’s conduct, Plaintiff spoke with

Sulaiman regarding his rights.

   43. Plaintiff has suffered concrete harm as a result of Defendant’s conduct,

including but not limited to emotional distress, false fear of being arrested, invasion

of privacy, aggravation that accompanies collection telephone calls for a debt he

does not owe, and undue anxiety.

    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   44. Plaintiff repeats and realleges paragraphs 1 through 43 as though fully set

forth herein.

   45. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   46. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly collects, or attempt to collect, delinquent consumer accounts

asserted to be owed or due another and/or because it is a business the principal

purpose of which is the collection of debts.


                                          7
 Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19             PageID.8   Page 8 of 15



   47. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it is an alleged

obligation arising out of a transaction asserted to be owed or due to another for

personal, family, or household purposes.

       a. Violations of FDCPA § 1692d

   48. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.”

   49. Defendant violated § 1692d through the repeated threats that Plaintiff would

be arrested unless he made payment on the subject debt. Repeatedly threatening that

an individual will go to jail unless he pays a debt that does not exist is inherently

conduct having the natural consequence of harassing, oppressing, and abusing

Plaintiff.

        b. Violations of the FDCPA § 1692e

   50. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

   51. In addition, this section enumerates specific violations, such as:

             “The false representation of . . . the character, amount, or legal
             status of any debt . . . .” 15 U.S.C. §1692e(2)(A).

             “The representation or implication that nonpayment of any debt
             will result in the arrest or imprisonment of any person . . . .” 15
             U.S.C. § 1692e(4)
                                              8
 Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19          PageID.9    Page 9 of 15




          “The threat to take any action that cannot legally be taken or that
          is not intended to be taken.” 15 U.S.C. § 1692e(5).

          “The false representation or implication that the consumer
          committed any crime or other conduct in order to disgrace the
          consumer.” 15 U.S.C. § 1692e(7).

          “The use of any false representation or deceptive means to
          collect or attempt to collect any debt or to obtain information
          concerning a consumer.” 15 U.S.C. §1692e(10).

          “The failure to disclose in the initial written communication . . .
          that the debt collector is attempting to collect a debt and that any
          information obtained will be used for that purpose . . . .” 15
          U.S.C. § 1692e(11).

   52. Defendant violated § 1692e, e(2), and e(10) when it attempted to collect upon

a debt which Plaintiff does not owe. As stated above, Plaintiff does not owe any

obligation to Loan Now. However, the collection correspondence sent by Defendant

to Plaintiff on March 5, 2019 represented that Defendant was collecting on a $840

debt purportedly owed to Loan Now, constituting a false representation as to the

nature and status of the subject debt.

   53. Defendant further violated § 1692e, e(10), and e(11) when it failed to disclose

itself as a debt collector in the correspondence it sent to Plaintiff on March 5, 2019.

Although Defendant’s correspondence is attempting to solicit payment from

Plaintiff, with such payment going directly to Defendant, Defendant did not disclose

that it was attempting to collect a debt and that any information obtained will be used

for that purpose.
                                           9
Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19         PageID.10     Page 10 of 15



   54. Furthermore, Defendant violated § 1692e, e(2)(A), e(4), e(5), e(7), and e(10)

when it falsely represented to Plaintiff that he would be arrested if he did not pay the

debt, that Plaintiff was being charged with fraud, and that Plaintiff needed to turn

himself in to authorities. Such representations are inherently false and constitute

numerous violations of the FDCPA.

       c. Violations of FDCPA § 1692f

   55. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   56. Defendant violated § 1692f and f(1) when it unfairly and unconscionably

sought collection of a debt from Plaintiff that he does not owe. Through the

correspondence sent on March 5, 2019, Defendant attempted to collect upon a debt

even though such debt does not actually exist. Attempting to collect a debt that

Plaintiff does not owe is inherently unfair and unconscionable means made in an

attempt to collect a debt.

   57. Defendant further violated § 1692f through its repeated false threats that

Plaintiff had committed fraud and would be arrested or needed to turn himself in to

authorities.

   58. As pled in paragraphs 42 through 43, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

       d. Violations of FDCPA § 1692g


                                          10
Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19       PageID.11    Page 11 of 15



   59. The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to,

“[w]ithin five days after the initial communication with a consumer in connection

with the collection of any debt . . . send the consumer a written notice containing”

several pieces of information, including: “(1) the amount of the debt; (2) the name

[of the original creditor]; (3) a statement [regarding disputing the debt within 30

days]; (4) a statement [outlining what happens if a consumer disputes a debt]; and

(5) a statement that, upon written request . . . the debt collector will provide the

consumer with the name and address of the original creditor . . . .” Furthermore,

pursuant to 15 U.S.C. § 1692g(b), “[a]ny collection activities and communication

during the 30-day period may not overshadow or be inconsistent with the disclosure

of the consumer’s right to dispute the debt or request the name and address of the

original creditor.”

   60. Defendant violated § 1692g(a) by failing to provide the written information

required within five days after its initial communication with Plaintiff. At no point

has Plaintiff been provided any information in writing regarding the subject debt

which outlines his rights under § 1692g.

   WHEREFORE, Plaintiff, AYAD Y. HERMEZ, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;



                                           11
Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19       PageID.12    Page 12 of 15



   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

        COUNT II – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE

   61. Plaintiff restates and realleges paragraphs 1 through 60 as though fully set

forth herein.

   62. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 339.901(f).

   63. Defendant is a “collection agency” as defined by M.C.L. § 339.901(b) as it is

a person that is engaged in collecting or attempting to collect a claim owed or due

or asserted to be owed or due another.

   64. The subject debt is a “[c]laim” or “debt” as defined by M.C.L. § 339.901(a)

as it is an alleged obligation for the payment of money or thing of value arising out

of an agreement or contract for a purchase made primarily for personal, family, or

household purposes.

          a. Violations of M.C.L. § 339.915

   65. The MOC, pursuant to M.C.L. § 339.915(e), prohibits a collection agency

from “[m]aking an inaccurate, misleading, untrue, or deceptive statement or claim
                                         12
Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19          PageID.13    Page 13 of 15



in a communication to collect a debt . . . .” This section further prohibits a collection

agency from “[m]isrepresenting in a communication with a debtor . . . the legal status

of a legal action being taken or threatened . . . . [t]he legal rights of the creditor or

debtor . . . . [and] [t]hat nonpayment of a debt will result in the debtor’s arrest or

imprisonment.” M.C.L. §§ 339.915(f)(i)-(iii).

   66. Defendant violated M.C.L. § 339.915(e) and (f)(ii) by falsely representing that

Plaintiff owed the subject debt. Through the correspondence sent on March 5, 2019,

Defendant falsely represented that Plaintiff owed a $840 debt to Loan Now.

However, Plaintiff did not owe this debt. Furthermore, Defendant’s collection

correspondence misleads Plaintiff as to his rights and ability to have the subject debt

verified, since it fails to provide the information required by 15 U.S.C. § 1692g.

   67. Defendant further violated § 339.915e and f(i)-(iii) of the M.C.L. through its

repeated false threats that Plaintiff was charged with fraud and would be arrested if

he did not pay the subject debt.

   68. Violations of M.C.L. § 339.915(n)

   69. The MOC, pursuant to M.C.L. § 339.915(n), prohibits a collection agency

from “[u]sing a harassing, oppressive, or abusive method to collect a debt . . . .”

   70. Defendant violated the MOC when it abusively and harassingly threatened

Plaintiff with being arrested in the event payment on the subject debt was not made.

          b. Violations of M.C.L. § 339.915(q)


                                           13
Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19        PageID.14    Page 14 of 15



   71. The MOC, pursuant to M.C.L. § 339.915(q), subjects collection agencies to

liability for “[f]ailing to implement a procedure designed to prevent a violation by

an employee.”

   72. Defendant violated the MOC by failing to adequately have procedures in place

designed to prevent a violation by its employees.

   WHEREFORE, Plaintiff, AYAD Y. HERMEZ, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1).

   c. Awarding Plaintiff actual damages, including treble damages, pursuant to
      M.C.L. § 339.916(2).

   d. Awarding statutory damages of at least $50.00, including treble damages,
      pursuant to M.C.L. § 339.916(2).

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      339.916(2).

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.

Dated: March 28, 2019                         Respectfully submitted,

s/ Nathan C. Volheim                                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                     Taxiarchis Hatzidimitriadis,
Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the E.D. Michigan                 Admitted in the E.D. Michigan
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.


                                         14
Case 2:19-cv-10924-SFC-APP ECF No. 1 filed 03/28/19    PageID.15   Page 15 of 15



2500 South Highland Avenue, Suite 200             2500 South Highland Avenue,
Suite 200
Lombard, Illinois 60148                      Lombard, Illinois 60148
(630) 575-8181 x113 (phone)                      (630) 575-8181 x110 (phone)
(630) 575-8188 (fax)                             (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                         thatz@sulaimanlaw.com




                                        15
